Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The title of the invention has been changed to:  --Methods and apparatus to align components of adjustable sensors comprising at least first and second aligners--.

	In the claims:
	In claim 22, on line 3, “the first aligner” has been changed to:  --the first magnet--.
	In claim 24, on line 3, “the second aligner” has been changed to:  --the second magnet--.
	In claim 26, on line 1, “the media processor unit” has been changed to:  --the media processing unit--.
	In claim 27, on line 1, “the media processor” has been changed to:  --the media processing unit--.
	In claim 30, on line 1, “the first sensor” has been changed to  --the first sensor component--; and on line 2, “the second sensor” has been changed to  --the second sensor component--.




The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an apparatus, among other features, comprising a gap positioned to receive media with a first aligner, rigidly spaced from a first sensor component, is configured to attract a second aligner, rigidly spaced from a second sensor component, across the gap to align the first sensor component with the second sensor component.  The prior art of record also fails to teach a media sensor comprising a first magnet carried by a first housing, positioned on a first side of a gap, rigidly coupled to an emitter; and a second magnet carried by a second housing, positioned on a second side of the gap, rigidly coupled to a detector for detecting a signal from the emitter, wherein the second magnet is magnetically influenced by the first magnet when the first magnet is moved within the first housing such that the second magnet moves correspondingly within the second housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Harada 9,690,245 discloses a recording medium biding system comprising a recording medium aligning unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878